Citation Nr: 0607403
Decision Date: 03/16/06	Archive Date: 06/16/06

DOCKET NO. 04-03 450A                       DATE MAR 16 2006

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for degenerative changes of the lumbar spine.

2. Entitlement to a disability rating in excess of 10 percent for duodenitis.

REPRESENTATION

Appellant represented by: Texas Veterans Commission

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran had active service from June 1958 to July 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1. The veteran's disability characterized as degenerative changes of the lumbar spine is manifested by not more than flexion limited to 75 degrees, without spasm or loss of lateral bending.

2. The veteran's duodenitis is not manifested by more than mild recurring symptoms including regurgitation and reflux of fluids in the evenings; it is not productive of recurring episodes of severe symptoms two or three times a year averaging ten days in duration or continuous moderate manifestations.

CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 10 percent for degenerative changes of the lumbar spine have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5295 (2002) 5237 (2005).

2. The criteria for a rating in excess of 10 percent for duodenitis have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

-2



I. Preliminary Matters

On November 9,2000, the President signed into law the VCAA. Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002). This legislation provides, among other things, for notice and assistance to claimants under certain circumstances. VA issued final rules to amend adjudication regulations to implement the provisions of VCAA. See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a}.

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide. In what can be considered a fourth element of the requisite notice, VA must "also request that the claimant provide any evidence in the claimant's possession that pertains to the claim." 38 C.F.R. § 3.159(b)(I); see 38 U.S.C.A. § 5103A(g).

VA satisfied its duty to notify by means of a letter from the RO to the appellant in July 2002, as well as by means of the discussions in the September 2003 statement of the case (SOC), and the November 2003 and May 2005 Supplemental Statements of the Case (SSOC). He was advised of what was required to substantiate his claims and of his and VA's responsibilities regarding his claims. He was also asked to submit information and/or evidence, which would include that in his possession, in support of his claims.

The U.S. Court of Appeals for Veterans Claims (Court) held in Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all sections of VA's notice letter should be construed in connection with each other to determine whether the document, read as a whole, addresses all aspects of the requisite notice under the provisions of the VCAA and the notice letter must be read in the context of prior relatively contemporaneous communications to the appellant from the AOJ. In addition, a complying notice need not necessarily use the exact language of the controlling statute or regulation specifying VA's notice obligations, so long as that notice

- 3 



properly conveys to a claimant the essence of the regulation. Based on a review of the notification provided the appellant in this case and the above analysis, the Board finds that VA notification was in substantial compliance with the requirements of 38 U.S.C.A. § 5l03(a) and 38 C.F.R. § 3.l59(b)(1) as these documents, read as a whole, fulfilled the essential purposes of the VCAA.

The Court in Pelegrini held, in part, that a VCAA notice, as required by 38 U.S.C. § 5l03(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. Pelegrini v. Principi, 18 Vet. App. 112 (2004). The July 2002 letter provided information about the VCAA prior to the issuance of the March 2003 rating decision. To any extent that the veteran was not provided full and .adequate notice prior to the adjudication of his claims, it is harmless error as all evidence submitted was considered by VA in the SOC and the SSOCs as set forth above. There is no indication that the outcome of the case has been affected. VA has provided the appellant a meaningful opportunity to participate effectively in the processing of his claims. See Mayfield v. Nicholson, 19 Vet. App 103 (2005).

Under the VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. § 5l03A (West 2002); 38 C.F.R. § 3.l59(c) (2005). The record includes service medical records for the veteran's 20 years of service, VA treatment records, and records from Beaumont Army Hospital and Montwood Family Medical Center. He has not indicated any additional treatment records are outstanding. In fact, his representative indicated in January 2006, in response to the recent SSOC that there was no further argument to submit and that the veteran rested his appeal on the evidence of record. After a review of the record in this case, the Board finds no indication of any additional pertinent, outstanding private medical evidence. specifically identified by the veteran that has not been requested, nor is there any indication that additional outstanding Federal department or agency records exist that should be requested in connection with the' claims adjudicated in this decision. 38 U.S.C.A. § 5l03A(b), (c)(3) (West 2002); 38 C.F.R. § 3.l59(c)(1), (2) (2005).

.. 4



Under the VCAA, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim. See 38 C.F.R. § 3.159(c)(4). Examination was conducted in December 2002 and July 2005. Thus, the Board finds that no additional action is necessary as to these claims.

II. Increased ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the V A's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned, if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making a disability evaluation. 38 C.F .R. § 4.1. Where an increase in the disability rating is at issue, as it is in the instant claims, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

As discussed below, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102,4.3 (2005). The preponderance is against the claims, and they must be denied.

Service connection for arthralgia of the low back was granted in a December 1978 rating decision. A noncompensable rating was in effect from August 1978. The veteran filed his instant claim for an increased rating in August 2002. In the March 2003 rating decision on appeal, the RO granted an increased rating to 10 percent, and characterized the disorder as degenerative changes of the lumbar spine. The increased rating was effective from August 2002. Service connection for duodenitis was granted in the December 1978 rating decision. A 10 percent rating has been in effect from August 1978.

- 5 



VA treatment records and those from Montwood Family Medical Center dating from prior to the time the veteran filed his claim through 2002 show minimal complaints and treatment for either duodenitis or degenerative changes of the lumbar spine. Gastroesophageal reflux disease (GERD) was diagnosed in January 2002.

The veteran underwent a VA examination in December 2002. At that time, it was noted that the veteran's duodenitis had been confirmed in service with upper GI series in 1978, and again in 1987. The veteran reported that his symptoms included reflux and regurgitation of fluids at night. This problem was controlled by his current medication, Ranitidine, 150 mg, twice a day. He reported no side effects from the medication and noted no nausea, vomiting, hematemesis, melena or constipation. He did report frequent loose stools.

As to his back, he reported that the pain had worsened over the past two years and he now took Darvocet to control the pain. He was evaluated at the VA physical therapy department in November 2002 for his back pain. He described the pain as non-radiating and as a 4-6 out of a possible scale of 1-10 with 10 being the worst. When he has pain, he reportedly has .limited ability to function.

On examination, his abdomen had no noted abnormalities. As to his back, his range
of motion included flexion 80 degrees forward, extension backward to 25 degrees, lateral flexion 30 degrees right and 25 degrees left, and rotation 25 degrees to the right and 20 degrees to the left. Pain was noted at 70 degrees flexion, 20 degrees extension, and 5 degrees less than the aforementioned lateral flexion and rotations. The examiner estimated a 25 percent additional loss of range during acute flare ups. There was no muscle spasm, muscular atrophy, tenderness, postural or neurological abnormality. The examiner reviewed the normal upper GI series dated in January 2003 as well as the normal blood work and the X-ray findings of osteoporosis and degenerative changes of the lumbar spine. The diagnosis was duodenitis, resolved, GERD, degenerative changes with limited range of motion of the lumbar spine.

- 6 


The veteran was hospitalized for three days at the Beaumont Army Hospital in March 2003 with an acute onset of epigastric abdominal pain. The diagnosis was idiopathic pancreatitis.

The veteran underwent an additional VA examination in July 2005. The veteran reported continued symptoms of duodenitis, including reflux and regurgitation of liquids when laying down. He reported he had not taken his prescribed medication for this disorder, Ranitidine, since he ran out of the medication in December 2004. He also claimed the medication did not help. He reported vomiting one to two times per week but denied hematemesis or melena. He noted no hypoglycemic reactions, diarrhea or constipation, no colic or distention. He reported no incapacitation over the past 12 months due to duodenitis.

As to his back, he reported ongoing worsening of the condition over the last two years. He reported his back had a constant, non-radiating ache. There was stiffness but no weakness. Flare ups were precipitated by bending forward. These occurred two to three times per week and involved sharp intermittent non-radiating pain. With acute flare-ups, the veteran reported limited ability to walk. He had to rest the back. He did not use any assistive devices. He denied bowel or bladder control during flare ups. There were no constitutional symptoms. He denied any incapacitation episodes over the past 12 months due to the back.

Physical examination revealed normal gait and normal abdomen except for mild epigastric tenderness. The lumbar spine had no spasm or deformity but was mildly tender. Forward flexion of the back was 80 degrees with pain at 45 to 25 degrees. Repetitive motion caused no further limitation. Lateral flexion was to 25 degrees bilaterally, and rotation was 40' degrees to the right and 35 to the left. The examiner estimated a limited range of flexion of 0 to 75 degrees during flare ups. No sensory deficits were noted, no bowel or bladder control problems were noted. Upper GI series was normal. Lumbar spine X-ray showed mild degenerative changes. The examiner observed that the findings of the veteran's duodenitis did not warrant invasive evaluation but the symptoms pointed to GERD though this was not supported by the upper GI series results. The degenerative changes of the back were noted to cause mild functional impairment during flare ups.

-.7



Degenerative Changes of the Lumbar Spine
In this case, the RO has evaluated the veteran's low back disorder as 10 percent disabling under DC 5295-5237. DC 5295 refers to lumbosacral strain found under. the former relevant regulations at DC 5295, and DC 5237 refers to the same disorder under revised regulations.

The regulations for evaluation of certain disabilities of the spine were revised, effective on September 23, 2002. 67 Fed. Reg. 54345 (August 22, 2002). Additional revisions were made to the evaluation criteria for disabilities of the spine, as well as re-numbering-effective on September 26, 2003. Either the old or new rating criteria may apply, whichever are most favorable to the veteran, although the new rating criteria are only applicable since their effective date. VAOPGCPRECs 3-00, 7-03.

Under rating criteria in effect prior to September 26, 2003, the next highest schedular rating for lumbosacral strain under Diagnostic Code 5295 is 20 percent, . which contemplates impairment characterized by muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position. 38 C.F.R. Part 4, Diagnostic Code 5295 (2003). Clearly, neither examination showed such findings consistent with this criteria, as there was no evidence of spasm or loss of lateral spine motion. Moreover, there is no evidence of moderate limitation of motion of the lumbar spine which would allow for a 20 percent rating under 	Diagnostic Code 5292 (2003).	.

Effective September 26,2003, the veteran's lumbar disorder may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine. See 68 Fed. Reg. 51,454 (August 27,2003) (codified at 38 C.F.R. § 4.71a). The General Formula provides that the following is required for a rating above 10 percent. A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.	.

- 8 



The Board notes that the veteran does not meet this criteria, as he has forward flexion greater than 60 degrees. The most conservative estimate of his range of motion was 75 degrees during a flare up in the 2005 VA examination. He also has no muscle spasm or guarding, abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Furthermore, consistent with the directives in Note (2) of the code, the Board has considered the various ranges of motion reported and finds the combined range of motion of the thoracolumbar spine is greater than 120 degrees. Moreover, the Board considered that Note (2) also sets forth what is referred to as normal ranges of motion for VA purposes.

Specific additional notes contained in the Diagnostic Code were considered as appropriate. Note (1) provides that any associated, objective neurologic abnormalities, including bowel or bladder impairment, are to be rated separately under the appropriate diagnostic code. However, there were no such abnormalities, as specifically noted in the examination reports.

Note (5), which addressed ankylosis, was considered, but there is no finding of ankylosis in this case

Thus, applying the facts in this case to the criteria set forth above, neither the former nor the latter criteria for an increased rating have been met. The evidence reflects mild manifestations of the degenerative changes consistent with the 10 percent rating under both the former and revised criteria.

The veteran is entitled to be rated under the code that allows the highest possible evaluation. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). After reviewing all pertinent provisions, however, the Board can find no basis on which to assign a higher or separate evaluation.

The new criteria for evaluating intervertebral disc syndrome (IDS) do not support an increased rating in this case as there has been no finding of IDS. While the veteran urges in April 2005 argument that he experiences radiculopathy, the

- 9 



medical data is replete with reference to a lack of radiculopathy. Thus, neither former or revised criteria relevant to IDS are for application. .

Again, while the Board has also considered whether any neurologic and orthopedic components of the veteran's disability could be assigned separate evaluations without violating the rule against pyramiding set forth at 38 C.F.R. § 4.14, the evidence of record shows that, aside from the veteran's reduced range of lumbar motion pain, there is no separate functional loss attributable to the lumbar spine disability. For instance, bowel/bladder difficulty was not noted.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain. See DeLuca v. Brown, 8 Vet. App. 202 (1995). Here, the findings on examination note that range of motion testing established movement to the point of pain, and the other DeLuca factors were absent. The examiner opined in 2005 that while the veteran does have back pain and difficulty walking (which the Board views as a basis for the 10 percent scheduler evaluation), only mild additional functional loss was noted due to flare ups, even though none was elicited during repetitive use. Thus, an additional increase in the rating due to functional loss, weakened movement, excess fatigability, incoordination, and pain is not warranted.

In conclusion, the criteria for an increased rating in excess of 10 percent have not been met. The benefit of the doubt rule has been considered and applied where appropriate in this matter. 38 U.S.C. § 5107(b)(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duodenitis
The veteran's service-connected duodenitis is evaluated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7399-7305. The disability is rated under a combined diagnostic code which refers to an unlisted condition (7399) and duodenal ulcer (7305). 38 C.F.R. § 4.27 (2005). Under 7305, a 10 percent evaluation is assigned for mild disability with recurring symptoms once or twice a year. A 20 percent evaluation is assigned for moderate disability with recurring episodes of severe symptoms two or three times a year averaging ten days in

- 10 



duration, or with continuous moderate manifestations. 38 C.F.R. § 4.114, Diagnostic Code 7305.

In this case, neither the treatment records nor the examination findings support a higher rating. The veteran was hospitalized for pancreatitis once in March 2003. There is no indication of severe episodes of duodenitis two or three times a year averaging ten days in duration. The veteran has described reflux and regurgitation with lying down, but he has reported that he is not on medication by his own choice and essentially against medical advice. Examination of the abdomen, diagnostic testing such as blood work and GI series have consistently been normal. The symptoms and findings, together, do not suggest continuous moderate manifestations.

As there is no medical evidence of moderate disability, the Board concludes that the disability picture for service-connected duodenitis does not more nearly approximate the criteria for a 20 percent evaluation under Diagnostic Code 7305. 38 C.F.R. § 4.114, Diagnostic Code 7305; 38 C.F.R. § 4.7 (2005).

In conclusion, the criteria for an increased rating in excess of 10 percent have .not been met. The benefit of the doubt rule has been considered and applied where appropriate in this matter. 38 U.S.C. § 5107(b)(West 2002); see also Gilbert v. Derwinski, 1 Vet. App.49 (1990).

Extraschedular rating
Finally, as determined by the RO in the November 2003 SSOC, Board finds referral of these claims for an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(I) is not warranted in this case. The veteran has not required any periods of hospitalization for his service-connected conditions, and there is no evidence in the claims file to suggest that marked interference with employment is the result of service-connected disability. In the absence of evidence presenting such exceptional circumstances, the claim is not referred for consideration of an extraschedular rating; his disabilities are appropriately rated under the schedular criteria.

- 11 



ORDER

A rating in excess of 10 percent for degenerative changes of the lumbar spine is denied.

A rating in excess of 10 percent for duodenitis is denied.

JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

- 12 




